Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0520
                       Lower Tribunal No. F11-8943
                          ________________


                           John Aaron Jackson,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Dava J. Tunis, Judge.

     Loren D. Rhoton (Tampa), for appellant.

     Ashley Moody, Attorney General, and Gabrielle Raemy Charest-
Turken, Assistant Attorney General, for appellee.


Before HENDON, MILLER and LOBREE, JJ.


     PER CURIAM.

     Affirmed.